OPINION AND ORDER

Movant, Wesley Gordon Lile, desires to terminate Kentucky Bar Association proceedings against him, and thereby requests that this Court enter an order publicly reprimanding him for violations of SCR 3.130-4.4 and SCR 3.130-8.3(b)-(c). The Kentucky Bar Association (“KBA”) has responded that it has no objection to this motion.
The charges against movant arose from movant’s conduct upon the discovery that his wife of eleven years was seeking a divorce and was represented by a professional acquaintance. Displaying extreme anger, mov-ant telephoned a friend who was also his wife’s first cousin, at the friend’s residence. In said conversation, movant made hostile and threatening comments directed toward his wife and toward anyone who might assist her in the divorce. Movant made similar hostile and threatening comments to the attorney who was representing his wife.
For this conduct, movant is charged with a violation of SCR 3.130-4.4, which provides that, “In representing a client, a lawyer shall not knowingly use means that have no substantial purpose other than to embarrass, delay, or burden a third person.” Movant is also charged with violating SCR 3.130-8.3(b), which states that it “is unprofessional misconduct for a lawyer to: commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.” Movant is also charged with violating SCR 3.130-8.3(c), which provides that it “is professional misconduct for a lawyer to: engage in conduct involving dishonesty, fraud, deceit or misrepresentation.”
Upon the foregoing facts and charges and upon movant’s motion to terminate these proceedings, it is ordered that:
1. Movant, Wesley Gordon Lile, is hereby publicly reprimanded for his professional misconduct.
*5122. Movant, Wesley Gordon Lile, is directed to pay costs of this action in the amount of $122.15 in accordance with SCR 3.450. It is noted that movant has already made this payment to the KBA, and it is thus hereby acknowledged that the terms of part 2 of this order have been met.
All concur.
ENTERED: January 21,1999.
/s/ Joseph E. Lambert Chief Justice